Citation Nr: 0106230	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility to Department of Veterans Affairs (VA) 
benefits.



REPRESENTATION

Appellant represented by:  AMVETS 



INTRODUCTION

The appellant claims service in the Philippine Commonwealth 
Army, including the recognized guerrillas, during World War 
II.  This matter comes on appeal from a February 1999 
decision by the Manila VA Regional Office.

FINDING OF FACT

The appellant did not have verified service in the Philippine 
Commonwealth Army, to include the recognized guerrillas.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not demonstrated. 10 
U.S.C. § 1552(a); 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. 
§ 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has claimed entitlement to VA benefits based on 
alleged service with the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces. He has submitted several 
affidavits and other Philippine Army documents in support of 
his claim. As the appellant has been informed on repeated 
occasions, however, basic eligibility to VA benefits is 
dependent on verification of valid military service by the 
U.S. Army Reserve Personnel Command (ARPERSCOM). ARPERSCOM 
has certified, most recently in June 1996, that the appellant 
had no service in the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

Under applicable law, a "Philippine Veteran" is defined as 
one who served on active duty before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the Armed Forces of the United States, including 
recognized guerrilla service. 38 U.S.C. § 107(a); 38 C.F.R. § 
3.8(c). Service department verification is a requirement for 
establishing qualifying military service for VA benefits. 
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992); 38 C.F.R. § 
3.203. Service department findings as to qualifying service 
for such benefits are binding on the VA, and any revisions of 
such findings are exclusively within the jurisdiction of the 
Board for Correction of Military Records. See Duro, supra; 
Dacoron v. Brown, 4 Vet.App. 115, 120 (1993); 10 U.S.C. § 
1552(a). As ARPERSCOM has certified that the veteran did not 
have qualifying service, the VA is bound by that 
determination and is prohibited by its regulations from 
finding that the veteran served in the Philippine 
Commonwealth Army or had recognized guerilla service. Any new 
evidence the appellant may have regarding his claimed service 
in the Regular Philippine Army during WWII should be directed 
to ARPERSCOM for their consideration.


ORDER

The appellant does not have basic eligibility to VA benefits; 
the appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

